internal_revenue_service number info release date index number ------------------- -------------------------- ---------------------------- - - department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 - conex-163364-03 date december dear -------------- i am responding to your email of date to congressman ---------- about the application of the special depreciation allowance to farming businesses you asked whether the united_states congress intended to exclude farming_business taxpayers that made the election under sec_263a of the internal_revenue_code the code from being eligible for the special depreciation allowance provisions under sec_168 for depreciable_property used in farming businesses congressman ------- ---------- asked us to respond directly to you if a taxpayer makes an election under sec_263a the provisions of sec_263a do not apply to any plant produced in any farming_business carried on by the taxpayer a taxpayer can only make this election for the taxpayer’s first taxable_year which begins after date while engaged in a farming_business sec_263a of the code once a taxpayer makes this election only the secretary_of_the_treasury can revoke it if the taxpayer or any related_person makes an election under sec_263a the provisions of sec_168 alternative_depreciation_system apply to all property of the taxpayer used predominantly in the farming_business and placed_in_service in any taxable_year the election is in effect sec_263a sec_101 of the job creation and worker assistance act of the act pub_l_no 116_stat_21 added sec_168 of the code subsequently section of the jobs and growth tax relief reconciliation act of the act pub_l_no 117_stat_752 amended the section sec_168 generally allows a 30-percent additional first year depreciation deduction for certain depreciable_property acquired after date and before date and a 50-percent additional first year depreciation deduction for certain depreciable_property acquired after date while most new depreciable tangible_property qualifies for the additional first year depreciation deduction certain property is not eligible for this deduction for example any property the alternative_depreciation_system of sec_168 applies to determined without regard to sec_168 relating to election to have the alternative_depreciation_system apply and after application of sec_280f relating to listed_property with limited business use is not eligible for this deduction sec_168 because the alternative_depreciation_system of sec_168 applies to property the taxpayer made the election for under sec_263a this property is not eligible for the additional first year depreciation deduction this result occurs because sec_168 does not provide an exception for property the taxpayer made the election for under sec_263a you requested the committee reports related to sec_168 the congress introduced the bill introducing the act on date i have enclosed the relevant pages of the house of representatives report no and the senate_finance_committee report no the joint_committee on taxation also prepared technical explanations of the various versions of the bill i have also attached the relevant pages of these technical explanations for the act the congress introduced the bill amending sec_168 on date i have enclosed the relevant pages of the house of representatives reports no and no conference_report i hope this letter is helpful if you would like to discuss this matter further please call --- ----------------- at --------------------- enclosures charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries charles b ramsey sincerely
